 CROWN ('ORK DE Pt RI() RICO. IN('.Crown Cork de Puerto Rico, Inc. and Union Indepen-diente de Trabajadores de la Crown Cork andS. .U. de Puerto Rico, Caribe Y Latinoamerica a/sS. .U. of North America, AFL-CIO, Party to theContractS. .U. de Puerto Rico, Caribe Y Latinomnerica, a/sS. I. IU. of North America, AFI.-CIO and UnionIndependiente de Trabajadores de la Crown CorkCrown Cork de Puerto Rico, Inc. and Ulnion Indepen-diente de Trabajadores de la Crown Cork, Peti-tioner. Cases 24-CA-3787. 24 CA 3820. 24 ('B980, and 24 RC-5775July 19. 1979DECISION AND ORDER REMANDINGPROCEEDING TO ADMINISTRATIVE LAWJUDGEBY CHAIRMAN FANNING ANI) MlIMB1 RS JNKINSAND PNIIttI()On February 7, 1979, Administrative law JudgeIrwin H. Socoloff issued his Decision in this proceed-ing.' Thereafter, Respondent Employer and Respon-dent Union filed exceptions and supporting brief.and the Charging Party Union filed further excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the Deci-sion in light of the exceptions and briefs and has de-cided to remand this case to the Administrative LawJudge for further credibility determinations and theissuance of a Supplemental Decision.In his Decision, the Administrative Law Judgefound that Respondent Employer (hereinafter calledRespondent) was responsible for various acts in viola-tion of Section 8(a)(3), (2), and (I) of the Act. andthat Respondent Union had violated Section 8(b)(2)and (I)(A) of the Act. Included among these viola-tions was the finding that the discharge of HeribertoPadua on September 24, 1976.2 was based soley onunion considerations and therefore violative of' Sec-tion 8(a)(3). The legality of this discharge is related toseveral other issues litigated before the Administra-tive Law Judge, including the status of' the strike thatcommenced on the afternoon of September 24 whichS .U. de Puerto Rico. Carile I.llnoamerlc.a a S I 1ot NorthAmenca AFI. (10. as the Intervenor n the representatllon proCeeding.Case 24 R( 57752 All dates are 1976 unless therwlse inLdicaltedwas ifund b the Administrative l.av Judge to havebeen an unfair labor practice strike froin its inception,the strikers' entitlement to recall upon applicationwhich was i'ound bh the Administratie La.v Judge tobe applicable to those strikers when the president oflthe Charging Part3Union requested reinstatement ontheir behalt' on October 22. and the eligibility oft thestriker replacements to vote in the election ccnductedon October 29 whose entitlement the Adininistrativ elaw Judge found to be without support based on theprior events outlined above. While these findings withrespect to events which succeeded Padua's dischargedo not necessarily derive their sole support from thestatus of Padua's discharge as other unfair labor prac-tices were tound to have occurred before that date.the series of events nevertheless establishes that thelegality of Padua's termination is an important ele-ment in the General Counsel's arguments with re-spect to these other events.I'he record, however, reveals substantial conflictsin the testimony with respect to what occurred duringthe events which led to Padua's discharge, and alsore~xeals that the Administrative LaU Judge fitiled tomake credibilit\ resolutions to resole these conflicts.The evidence presented hb Padua's supervisor. JoseDavid Carrasquillo. indicates that Padua respondedto one of his instructions with obscene language andthat he threatened to tear the super, isor's head off if areport was tiled. Carrasquillo urther testilied that hewrote a report concerning this incident and submittedthe report to Plant Superintendent Francisco Gonza-les. The General Counsel. on the other hand. calledthree witnesses to the exchange between Carrasquilloand Padua.' kwhose testimon does not indicate thatPadua threatened ('arrasquillo or was otherwise dis-respect lu l.T'he record shows that Respondent utilized thiswritten report submitted by Carrasquillo as the basisfor Respondent's conclusion that Padua had been in-subordinate. had shown a lack of respect and hadthreatened physical harlm to a supervisor.4and thathis actions warranted his immediate termination.However, the Administrative LaA. Judge. bh notmaking credibilit findings with respect to the eventrelerred to in the written report, has precluded a inld-ing w ith respect to the merits of (Carrasquillo's accu-sations against Padua. The Administrative l.awJudge. instead, based his findings on the manner with,ahich Respondent reacted to ('arrasquillo's report.'I he,e three it ne-scx ertrc Pdua. Miguel ( arra,quill. ain I us Polar4 tiourth tlexx t, thls c'eni. ( ilhcrIo or Robcr. Roidrique,. did nt res-It'(iorl ilcs lelllied Ihat he pp.ke u slh Rcsdriquc .hl uIl the eich.ange he-t, ee (rrasquillo n P'.i .ua, ht thai R..irlquiei did not stite .san il orethan. Ih.i he he0rd in .IruliIIti hci.eie i lhrn hii dd ni h1c.lr vhaI -u'sp}kci243 NLRB No. 112c69 DECISIONS OF NATIONAL ILABOR RELATIONS BOARD)Whether Padua misconducted himself as Carra-squillo asserted is necessarily material to any evalu-ation and review of the reason Respondent dis-charged Padua. We therefore remand the record tothe Administrative Law Judge for credibility findingswith respect to the Padua-Carrasquillo incident onSeptember 23. Should it be found that Padua engagedin the misconduct attributed to him by Carrasquillo,then further consideration must be given to the issueof whether Respondent's treatment of Padua as a re-sult of this misconduct was discriminatory in the lightof past practice. On the other hand, should it befound that Padua did not engage in the misconduct asstated in the report prepared by Carrasquillo and re-lied on by Respondent, consideration must be givento whether the preparation of the report was moti-vated by unlawful factors, as well as the allegation ofdisparate treatment with respect to the handling ofthis disciplinary action taken against Padua.In view of the importance of the conclusions withrespect to Padua's discharge as it relates to severalother issues litigated in this proceeding and outlinedabove, we shall refrain from ruling on the merits ofthe exceptions taken by the various parties to the re-maining findings and conclusions of the Administra-tive Law Judge, pending the preparation of the Sup-plemental Decision ordered herein.ORDERIt is hereby ordered that this case be remanded tothe Administrative Law Judge tor the purpose ofmaking credibility determinations regarding the testi-mony of the witness referred to herein.Il IS FURIilIR ()RI)FRFI) that the AdministrativeLaw Judge shall prepare and serve on the parties aSupplemental Decision containing credibility deter-minations, findings of fact. conclusions of law, andrecommendations to the Board, and that followingservice of such Supplemental Decision on the parties,the provisions of Section 102.45 of the Board's Rulesand Regulations, Series 8, as amended, shall be appli-cable.570